     Case 2:18-cv-08459-JEM Document 10-1 Filed 11/16/18 Page 1 of 2 Page ID #:55



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12
13   MICHAEL STILKEY, an individual,           Case No. 2:18-cv-08459-JEM
14                                             Hon. John E. McDermott
                 Plaintiff,
15                                             [PROPOSED] ORDER EXTENDING
           v.                                  TIME FOR DEFENDANT YELP,
16                                             INC. TO RESPOND TO INITIAL
     YELP, INC., a Delaware Corporation; and   COMPLAINT BY NOT MORE
17                                             THAN 30 DAYS
     DOES 1 through 10, inclusive,
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28

                                    [PROPOSED] ORDER
     Case 2:18-cv-08459-JEM Document 10-1 Filed 11/16/18 Page 2 of 2 Page ID #:56



 1         Pursuant to the Parties’ Stipulation, and good cause appearing therefor, IT IS
 2   HEREBY ORDERED that that Defendant Yelp, Inc. shall have up to and including
 3   December 26, 2018 to respond to the Complaint.
 4
 5
 6   Dated:
 7
 8                                         Hon. John E. McDermott
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                                      [PROPOSED] ORDER
